DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment to the claims and drawings filed on 7 February 2022 is acknowledged. Claims 1, 2, 5, and 10-12 are amended; and claim 3 is cancelled. Claims 1, 2, and 4-29 are pending; claims 15-29 are withdrawn; and claims 1, 2, and 4-14 are presented for examination on the merits. 
In response to the amendment filed on 7 February 2022, the objections to the drawings are withdrawn; the objections to the claims are changed; the rejections under 35 U.S.C. 112(a) regarding the written description requirement have been withdrawn; the rejections under 35 U.S.C. 112(a) regarding enablement have been partially withdrawn and converted to scope-of-enablement rejections; the rejections under 35 U.S.C. 112(b) are changed; and rejections over the prior art are added.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the appropriate portions of limitation "wherein each of R2, R3, R4, R5 and R6 optionally contain one or more 13C atoms and one or more deuterium atoms;" should be deleted/reproduced in the preceding paragraph, which describes R2 and R3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, and 4-14 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for R2 and R3 being selected from branched and unbranched C1 to C12 alkyl groups, C4 to C12 cycloalkyl groups, C2 to C12 alkenyl groups, C5 to C12 cycloalkenyl groups, C6 to C12 aryl groups, and C7 to C12 arylalkyl groups, does not reasonably provide enablement for R2 and R3 being C3 cycloalkyl groups or C3-C4 cycloalkenyl groups.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731,737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  
(A) The breadth of the claims.
Independent claim 1 recites a tagging reagent having the following formula:

    PNG
    media_image1.png
    194
    397
    media_image1.png
    Greyscale

Claim 1 recites the limitation "R2 and R3 independently of one another, are selected from the group consisting of branched and unbranched C1 to C12 alkyl groups, C3 to C12 cycloalkyl groups, C2 to C12 alkenyl groups, C3 to C12 cycloalkenyl groups, C6 to C12 aryl groups, and C7 to C12 arylalkyl groups;"
 (B) The nature of the invention.
The disclosed invention is a method of tagging the reducing ends of glycans with isotopically labeled reagents for mass spectrometry analysis.
(C) The state of the prior art.
Li (US 2013/0078728; previously cited) discloses dimethyl leucine-based tags for mass spectrometry. 

 (D) The level of one of ordinary skill.
One of ordinary skill in the art would expect the following choices of R2 and R3 to be highly unstable/reactive, if they can be prepared at all: C3 cycloalkyl group and a C3 or C4 cycloalkenyl group.
 (E) The level of predictability in the art.
The level of predictability in organic chemistry depends on the degree of structural/functional similarity at issue. The instability or ring strain in small rings is fairly well understood and predictable.
 (F) The amount of direction provided by the inventor.
The original disclosure provides no explanation regarding how to prepare the claimed formulae where R2 and R3 are selected from a C3 cycloalkyl group and a C3 or C4 cycloalkenyl group.
(G) The existence of working examples.
The working examples of SUGAR tags (e.g., Figs. 12 and 28) have R2 and R3 that are methyl groups and do not have R2 and R3 being selected from a C3 cycloalkyl group and a C3 or C4 cycloalkenyl group.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In view of the lack of guidance in the instant disclosure and prior art, it would require undue experimentation to make and use a compound the choice of R2 and R3 is a C3 cycloalkyl group and a C3 or C4 cycloalkenyl group.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, and 4-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "wherein the aldehyde reactive group, ketone reactive group, or carboxylic acid reactive group is any functional group able to react with an aldehyde, ketone, or carboxylic acid of the target molecule thereby forming a bond between the target molecule and tagging reagent;" The limitation "thereby forming a bond between the target molecule and tagging reagent" is unclear because a formed bond would be part of the generated labeled molecule, and the generated labeled molecule does not necessarily comprise, as subunits, the (original) target molecule and tagging reagent. For example, if the aldehyde reactive group is a hydrazine that reacts with an aldehyde of the target molecule, the generated labeled molecule would not comprise a bond between the target molecule and the tagging reagent because the generated labeled molecule would not comprise the aldehyde and therefore would not comprise the (original) target molecule. 
The examiner suggests deleting the limitation "thereby forming a bond between the target molecule and tagging reagent". Given the amendments to claim 2, so long as claim 1 links the meaning of "the aldehyde reactive group, ketone reactive group, or carboxylic acid reactive group" to reactivity with a particular aldehyde, ketone, or carboxylic acid (i.e., with an aldehyde, ketone, or carboxylic acid of the target molecule), the scope of the aldehyde reactive group, ketone reactive group, or carboxylic acid reactive group in the method is clear. The meaning of "able to react with" is not narrowly interpreted as being limited to a direct, one-step reaction. For example, in Fig. 2, the tagging reagent comprises a CV(=OU)-R1 moiety that is hydrazide (i.e., R1 is hydrazine). Regarding Fig. 2, the specification teaches that "organic amide coupling reagents such as EDCI, DCC, DIC, PyAOP, and HATU were used" ([00247]). In the case of a coupling reaction of a hydrazide nucleophile and a carboxylic acid using amide coupling reagents such as EDCI, DCC, DIC, PyAOP, and HATU, the hydrazide nucleophile does not directly react with the carboxylic acid in a single step. Instead, the hydrazide nucleophile reacts with an activated ester formed via reaction of the carboxylic acid with the coupling reagent(s). The coupling reaction of Fig. 2 is broadly interpreted as an example of a carboxylic acid reactive group that is able to react with a carboxylic acid of the target molecule, as recited in claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2013/0078728; previously cited), as evidenced by Kamiñski ("Mild and Efficient Synthesis of Carboxylic Acid Anhydrides from Carboxylic Acids and Triazine Coupling Reagents," Synthetic Communications, 2004; newly cited).
Regarding claims 1, 4, 5-7, and 10, Li discloses a method of analyzing a target molecule having a carboxylic acid group (protein/peptide, which contain C-terminus and/or residues of aspartic acid and glutamic acid, [0154], [0158]), said method comprising the steps of: 
a) providing the target molecule (protein/peptide, [0021], [0121], claim 1); 
b) labeling the target molecule with a tagging reagent, thereby generating a labeled molecule (protein/peptide, [0021], [0121], claim 1; via reaction with an amine group of the protein/peptide), wherein said tagging reagent comprises 
a reporter group ([0017]), 
a carboxylic acid reactive group ("amine reactive group" that forms a triazine ester, formula 13, [0074], [0109]), and 

    PNG
    media_image2.png
    157
    343
    media_image2.png
    Greyscale


c) fragmenting the labeled molecule to generate an immonium ion from the labeled molecule ([0027], claim 1); and 
d) detecting and analyzing fragments of the labeled molecule ([0027], claim 1).
Li does not disclose a step of reacting the carboxylic acid reactive group with a carboxylic acid group of the target molecule. However, such a step is not required by the rejected claims. Instead, claim 1 merely requires that the carboxylic acid reactive group is able to react with a carboxylic acid group of the target molecule (i.e., under hypothetical conditions).
The prior art of Kamiñski provides evidence that an acyloxy-1,3,5 triazine undergoes reaction with a carboxylic acid under basic conditions (with tertiary amine) to form carboxylic acid anhydrides (Fig.1: preparation of 4a from 3a; page 3353: "Synthesis of Benzoic Acid Anhydride (4a); Table 4a using CDMT reagent). Accordingly, as evidenced by Kamiñski, the CV(=OU)-R1 moiety of Li that is a triazine ester (where R1 is formula 13) is able to react with a carboxylic acid group of the target molecule under at least some hypothetical conditions (excess tagging reagent and the presence of excess base such as tertiary amine). Accordingly, as evidenced by Kamiñski, the disclosure of Li is broadly interpreted as providing a method of labeling a target molecule with a target reagent that comprises a carboxylic acid reactive group (albeit not disclosing a step of reaction with a carboxylic acid of the target molecule).
Regarding claim 11, Li discloses a method where "multiple tagging reagents are used to label two or more peptide or small molecule samples, or a mixture of peptides or small molecules wherein the tagging reagents have the same molecular weight as one another, but wherein the reporter group of each tagging reagent has a different mass due to the different isotopically labeled atoms in each reporter group" and "the balancing group of each tagging reagent has a different mass from one another due to the different isotopically labeled atoms in each balancing group" ([0015]).
Regarding claim 12, Li discloses quantifying amounts of labeled molecules in each sample ([0015]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li, as evidenced by Kamiñski, in view of Wang ("Targeted Quantitative Mass Spectrometric Identification of Differentially Expressed Proteins between Bax-Expressing and Deficient Colorectal Carcinoma Cells," J. Proteome Res. 2009, 8, 7, 3403–3414; IDS).
Regarding claims 13 and 14, Li does not disclose that at least one sample is a biological sample taken from a patient before a treatment is administered to the patient, and one or more samples are biological samples taken from the patient at one or more time periods after the treatment has been administered to the patient, and that the treatment is a cancer treatment.
The prior art of Wang teaches that recombinant human tumor necrosis factor-related apoptosis inducing ligand (TRAIL) and its agonistic antibodies are currently in clinical trials for 

Examiner's Comment on the Prior Art
The prior art of record does not disclose the subject matter of claims 2 and 8, which are rejected under 35 USC 112(a) and 35 USC 112(b). 
The closest prior art is Li (US 2013/0078728; previously cited) and Hahne ("Carbonyl-Reactive Tandem Mass Tags for the Proteome-Wide Quantification of N-Linked Glycans," Anal. Chem. 2012; IDS). Li is directed toward a method of analyzing a molecule having an amine group, via reaction with the amine group, rather than reaction with the reducing end (aldehyde group) of a glycan, as is the case of Hahne. There is no suggestion or motivation to modify the carbonyl-reactive mass tag of Hahne by replacing its reporter and mass normalizer with the reporter group and balance group of Li. 
Regarding broader subject matter, it is noted that Li (alone or in combination with Kamiñski) does not disclose or suggest a step of reacting the aldehyde reactive group, ketone reactive group, or carboxylic acid reactive group with an aldehyde, ketone, or carboxylic acid of the target molecule to generate the labeled molecule. Claim 1 merely requires that this reacting step is able to occur.

Response to Arguments
Applicant's arguments filed on 7 February 2022 have been considered and are not fully persuasive or are moot in view of the new grounds of rejection.
In the arguments, Applicant states that the description of the R groups has been amended "to remove variables that would result in impossible or highly unstable chemical structures." The examiner agrees that the impossible chemical structures have been removed from the claims, and 4 - R6, the amendment has not removed the highly unstable chemical structures from the definitions of R2 and R3 that are the basis of the current rejections under 35 U.S.C. 112(a) regarding scope of enablement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797